                       Case 5:20-cv-05799-LHK Document 246 Filed 09/29/20 Page 1 of 9


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming)
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ RESPONSE TO ORDERS
               21                   v.                              RE: COMMUNICATIONS WITH THE
                                                                    COURT (DKTS. 220, 221, 224, 229)
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                              PLTFS.’ RESP. TO DKTS. 220, 221, 224, 229
                        Case 5:20-cv-05799-LHK Document 246 Filed 09/29/20 Page 2 of 9


                   1          Plaintiffs submit this Response to Order Re: Communications with the Court (Dkt. 220),

                   2   Order Re: Communications with the Court (Dkt. 221), Order for Response to Email to the

                   3   Courtroom Deputy (Dkt. 224, referring to Dkt. 222), and Order Re: Communications with the

                   4   Court (Dkt. 229). For the reasons set forth below, Plaintiffs believe that the emails and evidence

                   5   submitted by the concerned census workers indicate that Defendants’ are not fully complying with

                   6   the Court’s TRO and Preliminary Injunction. As noted in Plaintiffs’ statement from earlier today

                   7   (Dkt. 243), Plaintiffs intend to file a separate motion addressing Defendants’ various violations of

                   8   the Court’s orders, which will further address these recent communications with the Court as

                   9   appropriate. Because time is of the essence, Plaintiffs also ask the Court, as expeditiously as

               10      possible, to direct Defendants to issue a new text message that wind down operations should not be

               11      occurring, and that the October 5 “target date” is not operative.

               12             A.      Melissa Garza (Dkt. 220) and Anonymous CFS #1 (Dkt. 221)

               13             Ms. Garza, a CFS in Southern California, paints a troubling picture of the Bureau closing

               14      out some cases, but not others, for reasons that a “manager stated” were “political.” Dkt. 220 at 2.

               15      As Plaintiffs understand it, Ms. Garza is reporting that after only one attempt, thousands and

               16      thousands of households are being marked complete in at least Southern California and South

               17      Texas without any enumeration. Whereas other households are receiving as many as 26 actual

               18      attempts to close.

               19             This appears to be both a violation of the Court’s TRO, which prohibited the Bureau from

               20      changing NRFU operations to those outlined by the Replan, but also appears inconsistent with the

               21      Bureau’s guidance in response to the Court’s TRO of “making six contact attempts” (Dkt. 86,

               22      Attach. C). It also shows a disregard for obtaining an accurate count. Ms. Garza explains that

               23      Bureau management is well aware of the issue, but no action has been taken to release these cases

               24      back to enumerators. Indeed, it seems unlikely that the Bureau would do so, as it will want to

               25      publicize 99% completion by its new October 5 deadline, without regard to whether an

               26      enumeration has happened. This is consistent with Ms. Garza’s account that the Pasadena ACO is

               27      pushing hard to get to 100% despite “deliberately excluding” these cases. Dkt. 220 at 2.

               28
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1              PLTFS.’ RESP. TO DKTS. 220, 221, 224, 229
                        Case 5:20-cv-05799-LHK Document 246 Filed 09/29/20 Page 3 of 9


                   1          The anonymous emailer corroborates Ms. Garza’s story, identifying a similar number of

                   2   cases for the Pasadena ACO and that “multiple Census Field Managers” acknowledge that these

                   3   were not properly closed. Dkt. 221 at 2. The anonymous emailer describes that the Regional

                   4   Census Office has “resisted calls to reopen these cases” even after the Court’s Preliminary

                   5   Injunction order. Id. There is a reference to “a Bureau memo” that is being cited to allow the

                   6   Bureau to close these cases without enumerating them.

                   7          Ms. Garza’s and the anonymous emailer’s accounts are not alone. Plaintiffs have heard

                   8   similar stories regarding similarly closed cases from a CFS in North Carolina and a CFS in

                   9   Massachusetts.

               10             Plaintiffs believe it would be appropriate to have Defendants identify and produce for the

               11      Court and Plaintiffs the memorandum mentioned by the anonymous emailer (Dkt. 221), with an

               12      explanation by way of a declaration for why no enumeration is appropriate for thousands of cases

               13      across the country after only one attempt.

               14             B.      Gregory Dillon (Dkt. 222)

               15             Mr. Dillon, a CFS in San Francisco, provides details that Defendants have refused to

               16      provide on a number of relevant topics. First, Mr. Dillon was “verbally instructed to take further

               17      accuracy reducing shortcuts to get the work completed ASAP,” contrary to the Bureau’s own

               18      manuals. Id. Mr. Dillon also noted other “shortcut processes . . . communicate orally” outside the

               19      normal channels to get done quickly. Id. Although Mr. Dillon did not expand on what exactly is

               20      being done to reduce accuracy, again, operations on the ground show a disregard for an accurate

               21      count over a desire to simply declare completion. While the Bureau is best-positioned to make

               22      calls about day-to-day operation, Mr. Dillon’s account shows that despite the Court’s orders,

               23      instructions remain to move quickly to the end of September, rather than being thorough,

               24      complete, and accurate working toward a later deadline.

               25             Second, Mr. Dillon notes that in “Non written verbal conversation,” Replan deadlines

               26      “were further shortened.” Dkt. 222 at 2. At the field level, managers are hostile to the idea of

               27      complying with the Court’s orders. See id. at 2-3. Despite the Court’s TRO, Mr. Dillon’s staff

               28      “was cut in half,” and he “was told to return the caseload to the office.” Id. at 3. While phasing

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       2              PLTFS.’ RESP. TO DKTS. 220, 221, 224, 229
                        Case 5:20-cv-05799-LHK Document 246 Filed 09/29/20 Page 4 of 9


                   1   out operations in the field would generally be appropriate with certain benchmarks being hit, if

                   2   coupled with accuracy-reducing operations, then these steps may have been in violation of the

                   3   Court’s TRO.

                   4          Third, Mr. Dillon explains that the Court’s TRO was not communicated to his level. This

                   5   was corroborated on the other side of the country by the North Carolina CFS mentioned above.

                   6   Along with Mr. Christy’s vague declaration of September 28 (Dkt. 219-1), Mr. Dillon’s account is

                   7   the type that prompted Plaintiffs at yesterday’s CMC to ask for a declaration from Defendants

                   8   describing the communications that have been provided to the field. Mr. Christy’s new declaration

                   9   and attachments (Dkt. 234-1, 234-2) still leave it unclear what exactly the Bureau told the field to

               10      do. As to the TRO, nothing states that information about that order was flowed down to the CFS

               11      and enumerator level, consistent with Mr. Dillon’s account. After the Court entered the

               12      Preliminary Injunction on September 24, Mr. Christy states there was a call at 10:30am Eastern on

               13      September 25 “to discuss the issuance of the order.” Dkt. 234-1 ¶ 11. But the agenda he attached

               14      makes no mention of the order. See Dkt. 234-2, Attach. 4. When Mr. Christy sent an email later

               15      that day “to all managers working on field operations at Headquarters and in the regions,” his

               16      guidance was to “continue to conduct NonResponse FollowUp (NRFU) and other field operations

               17      as planned.” Dkt. 234-1 ¶ 12; Dkt. 234-2, Attach. 5. “As planned” seems to be a reference to the

               18      Replan, or at least could very well be interpreted that way by those receiving his email. Only after

               19      yesterday’s CMC was the Court’s Preliminary Injunction order communicated to the CFS and

               20      enumerator level—via text message—along with the announcement of the new October 5 “target

               21      date” for end of NRFU operations. See Dkt. 234-1 ¶¶ 14-15; Dkt. 231.

               22             Plaintiffs ask the Court to direct Defendants to issue a new text message that wind down

               23      operations should not be occurring, and that the October 5 date is not operative.

               24             C.      Anonymous CFS #2 (Dkt. 229)

               25             The second anonymous emailer also appears to be a CFS under the Los Angeles regional

               26      office. This communication shows that, even after the Court’s Preliminary Injunction, the Bureau

               27      was providing new guidance to complete counting by September 30. While there is nothing

               28      ostensibly wrong with completing enumeration, if coupled with kind of non-verbal, accuracy

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        3             PLTFS.’ RESP. TO DKTS. 220, 221, 224, 229
                        Case 5:20-cv-05799-LHK Document 246 Filed 09/29/20 Page 5 of 9


                   1   reducing direction as described above by Mr. Dillon, it again shows an intent to disregard the

                   2   Court’s orders and the need for accuracy.

                   3

                   4

                   5   Dated: September 29, 2020                         LATHAM & WATKINS LLP

                   6                                                     By: /s/ Sadik Huseny
                                                                            Sadik Huseny
                   7
                                                                         Steven M. Bauer (Bar No. 135067)
                   8                                                     steven.bauer@lw.com
                                                                         Sadik Huseny (Bar No. 224659)
                   9                                                     sadik.huseny@lw.com
                                                                         Amit Makker (Bar No. 280747)
               10                                                        amit.makker@lw.com
                                                                         Shannon D. Lankenau (Bar. No. 294263)
               11                                                        shannon.lankenau@lw.com
                                                                         LATHAM & WATKINS LLP
               12                                                        505 Montgomery Street, Suite 2000
                                                                         San Francisco, CA 94111
               13                                                        Telephone: 415.391.0600
                                                                         Facsimile: 415.395.8095
               14
                                                                         Richard P. Bress (admitted pro hac vice)
               15                                                        rick.bress@lw.com
                                                                         Melissa Arbus Sherry (admitted pro hac vice)
               16                                                        melissa.sherry@lw.com
                                                                         Anne W. Robinson (admitted pro hac vice)
               17                                                        anne.robinson@lw.com
                                                                         Tyce R. Walters (admitted pro hac vice)
               18                                                        tyce.walters@lw.com
                                                                         Genevieve P. Hoffman (admitted pro hac vice)
               19                                                        genevieve.hoffman@lw.com
                                                                         Gemma Donofrio (admitted pro hac vice)
               20                                                        gemma.donofrio@lw.com
                                                                         LATHAM & WATKINS LLP
               21                                                        555 Eleventh Street NW, Suite 1000
                                                                         Washington, D.C. 20004
               22                                                        Telephone: 202.637.2200
                                                                         Facsimile: 202.637.2201
               23
                                                                         Attorneys for Plaintiffs National Urban League;
               24                                                        League of Women Voters; Black Alliance for
                                                                         Just Immigration; Harris County, Texas; King
               25                                                        County, Washington; City of San Jose,
                                                                         California; Rodney Ellis; Adrian Garcia; and
               26                                                        the NAACP
               27
                       Dated: September 29, 2020                         By: /s/ Jon M. Greenbaum
               28                                                        Kristen Clarke (pro hac vice forthcoming)
                                                                         kclarke@lawyerscommittee.org
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       4              PLTFS.’ RESP. TO DKTS. 220, 221, 224, 229
                       Case 5:20-cv-05799-LHK Document 246 Filed 09/29/20 Page 6 of 9


                   1                                         Jon M. Greenbaum (Bar No. 166733)
                                                             jgreenbaum@lawyerscommittee.org
                   2                                         Ezra D. Rosenberg (admitted pro hac vice)
                                                             erosenberg@lawyerscommittee.org
                   3                                         Dorian L. Spence (pro hac vice forthcoming)
                                                             dspence@lawyerscommittee.org
                   4
                                                             Maryum Jordan (pro hac vice forthcoming)
                   5                                         mjordan@lawyerscommittee.org
                                                             Ajay Saini (admitted pro hac vice)
                   6                                         asaini@lawyerscommitee.org
                                                             Pooja Chaudhuri (Bar No. 314847)
                   7                                         pchaudhuri@lawyerscommittee.org
                                                             LAWYERS’ COMMITTEE FOR CIVIL
                   8                                         RIGHTS UNDER LAW
                                                             1500 K Street NW, Suite 900
                   9                                         Washington, DC 20005
                                                             Telephone: 202.662.8600
               10                                            Facsimile: 202.783.0857
               11
                                                             Attorneys for Plaintiffs National Urban League;
               12                                            City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
               13                                            Washington; Black Alliance for Just
                                                             Immigration; Rodney Ellis; Adrian Garcia; the
               14                                            NAACP; and Navajo Nation
               15                                            Wendy R. Weiser (admitted pro hac vice)
                                                             weiserw@brennan.law.nyu.edu
               16                                            Thomas P. Wolf (admitted pro hac vice)
                                                             wolft@brennan.law.nyu.edu
               17
                                                             Kelly M. Percival (admitted pro hac vice)
               18                                            percivalk@brennan.law.nyu.edu
                                                             BRENNAN CENTER FOR JUSTICE
               19                                            120 Broadway, Suite 1750
                                                             New York, NY 10271
               20                                            Telephone: 646.292.8310
                                                             Facsimile: 212.463.7308
               21
                                                             Attorneys for Plaintiffs National Urban League;
               22                                            City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
               23                                            Washington; Black Alliance for Just
               24                                            Immigration; Rodney Ellis; Adrian Garcia; the
                                                             NAACP; and Navajo Nation
               25
                                                             Mark Rosenbaum (Bar No. 59940)
               26                                            mrosenbaum@publiccounsel.org
                                                             PUBLIC COUNSEL
               27                                            610 South Ardmore Avenue
                                                             Los Angeles, California 90005
               28                                            Telephone: 213.385.2977

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                           5              PLTFS.’ RESP. TO DKTS. 220, 221, 224, 229
                        Case 5:20-cv-05799-LHK Document 246 Filed 09/29/20 Page 7 of 9


                   1                                          Facsimile: 213.385.9089
                   2                                          Attorneys for Plaintiff City of San Jose
                   3                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   4
                                                              Jason Searle (pro hac vice forthcoming)
                   5                                          jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
                   6                                          JUSTICE
                                                              P.O. Box 2010
                   7                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   8
                                                              Attorneys for Navajo Nation
                   9
                       Dated: September 29, 2020              By: /s/ Danielle Goldstein
               10                                             Michael N. Feuer (Bar No. 111529)
               11                                             mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
               12                                             kathleen.kenealy@lacity.org
                                                              Danielle Goldstein (Bar No. 257486)
               13                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               14                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               15                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               16                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               17
                                                              Facsimile: 213.978.8312
               18
                                                              Attorneys for Plaintiff City of Los Angeles
               19
                       Dated: September 29, 2020              By: /s/ Michael Mutalipassi
               20                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               21                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               22                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               23                                             Salinas, CA 93901
               24                                             Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
               25
                                                              Attorneys for Plaintiff City of Salinas
               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6               PLTFS.’ RESP. TO DKTS. 220, 221, 224, 229
                        Case 5:20-cv-05799-LHK Document 246 Filed 09/29/20 Page 8 of 9


                   1
                       Dated: September 29, 2020              By: /s/ Rafey S. Balabanian
                   2                                          Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
                   3                                          Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
                   4
                                                              EDELSON P.C.
                   5                                          123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
                   6                                          Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
                   7
                                                              Rebecca Hirsch (admitted pro hac vice)
                   8                                          rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
                   9                                          CITY OF CHICAGO
                                                              Mark A. Flessner
               10                                             Stephen J. Kane
               11                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               12                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               13
                                                              Attorneys for Plaintiff City of Chicago
               14
                       Dated: September 29, 2020              By: /s/ Donald R. Pongrace
               15                                             Donald R. Pongrace (admitted pro hac vice)
                                                              dpongrace@akingump.com
               16                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               17                                             2001 K St., N.W.
               18                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               19                                             Facsimile: 202-887-4288

               20                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               21                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               22                                             1999 Avenue of the Stars, Suite 600
                                                              Los Angeles, CA 90067-6022
               23                                             Phone: 213.254.1270
                                                              Fax: 310.229.1001
               24
                                                              Attorneys for Plaintiff Gila River Indian
               25
                                                              Community
               26

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            7              PLTFS.’ RESP. TO DKTS. 220, 221, 224, 229
                        Case 5:20-cv-05799-LHK Document 246 Filed 09/29/20 Page 9 of 9


                   1                                           ATTESTATION
                   2           I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
                   3   document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
                   4
                       in this filing.
                   5

                   6   Dated: September 29, 2020                         LATHAM & WATKINS LLP

                   7                                                     By: /s/ Sadik Huseny
                                                                             Sadik Huseny
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       8              PLTFS.’ RESP. TO DKTS. 220, 221, 224, 229
